Citation Nr: 0336852	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-01 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
September 1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision that 
denied service connection for bilateral hearing loss and 
tinnitus.  The veteran filed a notice of disagreement in 
October 2002.  The RO issued a statement of the case in 
December 2002.  The RO received the veteran's substantive 
appeal in January 2003.  

The veteran testified before the undersigned at a hearing 
held at the RO; a transcript of that hearing is of record.  

For the reasons set forth below, these matters are being 
remanded to the RO (via the Appeals Management Center (AMC) 
in Washington, D.C.  


REMAND

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (Pub. L. No. 
106-475, 114 Stat. 2096 (2000)), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board finds that additional development is warranted with 
respect to the issues on appeal.  In this regard, the veteran 
contends that he incurred hearing loss and tinnitus as a 
result of serving as an aerial gunner during World War II.  
He contends that his service personnel records, if available, 
would document the nature and extent of the combat missions 
in which he participated.  Unfortunately, those records have 
yet to be associated with the veteran's claims file.  

Moreover, during the course of the appeal, the veteran has 
repeatedly reported receiving regular VA outpatient care at 
the Livermore VA Outpatient Clinic and the VA Medical Center 
(VAMC) in Palo Alto, California; however, records of his 
treatment at that facility, dated subsequent to November 
2000, have not been associated with the claims file.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding treatment records from the identified VA 
facility, following the procedures prescribed in 38 C.F.R. 
§ 3.159, as regards requesting medical records from Federal 
facilities.   

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).

Thereafter, the RO should arrange for the veteran to undergo 
examination by a VA otolarygologist (ear, nose and throat 
specialist) to obtain an opinion as to the etiology of 
hearing loss in each ear and tinnitus.  While the record 
includes medical opinion on this point, an opinion based on 
the veteran's full documented history and assertions would be 
helpful in resolving the issues on appeal.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The veteran is hereby advised that 
failure to report to any scheduled examination, without good 
cause, could well result in a denial of the claims.  See 
38 C.F.R. § 3.655(b) (2003).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO (via 
the AMC in Washington, D.C.) for the following action:

1.  The RO should contact the National 
Personnel Records Center to obtain the 
veteran's complete service personnel 
records associated with his active duty 
from February 1942 to September 1945.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) (2003) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should obtain all outstanding 
pertinent VA records of evaluation and/or 
treatment of the veteran from the 
Livermore VA Outpatient Clinic and the 
Palo Alto VAMC since November 2000.  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) (2003) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  The RO should request that the 
veteran provide sufficient information 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent medical records not currently 
of record.  The RO's letter should also 
invite the appellant to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (unless this right is 
waived, in writing).  

4.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe any further 
action to be taken.  

5.  After all records and/or responses 
from each contacted entity are associated 
with the claims file, the RO should 
arrange for the veteran to undergo 
evaluation of his ears by an ear, nose 
and throat specialist.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (specifically, audiometric 
testing), should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

With respect to diagnosed hearing loss in 
either or both ears, and tinnitus, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that each such diagnosed 
condition is the result of in-service 
injury or disease, to include acoustic 
trauma/noise exposure as a result of 
combat activity during World War II.  In 
reaching this opinion, the examiner 
should specifically address pertinent in-
service and post-service medical records 
(to include the medical opinions 
expressed in VA examination reports dated 
in October 1999 and September 2002) and 
the impact, if any, of such medical 
records on the conclusions reached.

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed (to include discussion of 
specific evidence of record and 
supporting medical authority, as 
appropriate) in a typewritten report.

7.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
copies of any notice(s) of the date and 
time of such examination sent to the 
veteran by the pertinent VA medical 
facility.  The medical facility should 
indicate whether any notice that was sent 
was returned as undeliverable.

8.  To help avoid a future remand, the RO 
must ensure that all requested actions 
have been accomplished to the extent 
possible, in compliance with this REMAND.  
If any action is not in complete 
compliance with the directives of this 
remand, the RO must implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

9.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

10.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
entitlement to service connection for 
bilateral hearing loss and tinnitus in 
light of all pertinent evidence and legal 
authority.  

11.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations), and afford 
them the appropriate me period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992). 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



